


116 S5000 IS: CARA 2.0 Act of 2020
U.S. Senate
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 5000
IN THE SENATE OF THE UNITED STATES

December 10, 2020
Mr. Portman (for himself, Mr. Whitehouse, Ms. Klobuchar, Ms. Cantwell, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To provide support with respect to the prevention of, treatment for, and recovery from, substance use disorder.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the CARA 2.0 Act of 2020.  (b)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title; table of contents. Sec. 2. Findings. TITLE I—Research, education, and prevention Sec. 101. National Education Campaign. Sec. 102. Research into non-opioid pain management. Sec. 103. Long-term treatment outcomes research. Sec. 104. National Commission for Excellence on Post-Overdose Response. Sec. 105. Workforce for prevention. Sec. 106. Reauthorization of community-based coalition enhancement grants to address local drug crises. TITLE II—Treatment Sec. 201. Three-day limit on opioid prescriptions. Sec. 202. Evidence-based substance use disorder treatment and intervention demonstrations. Sec. 203. National youth and young adult recovery initiative. Sec. 204. Improving treatment for pregnant, postpartum, and parenting women. Sec. 205. Require the use of prescription drug monitoring programs. Sec. 206. Prescriber education. Sec. 207. Prohibition of utilization control policies or procedures for medication-assisted treatment under Medicaid. Sec. 208. Pilot program on expanding access to treatment. Sec. 209. Reauthorization of PRAC Ed grant program. TITLE III—Recovery Subtitle A—General provisions Sec. 301. Building communities of recovery. Sec. 302. Medication-assisted treatment for recovery from substance use disorder. Sec. 303. Recovery in the workplace. Sec. 304. Telehealth for recovery support services. Subtitle B—Recovery housing Sec. 311. Clarifying the role of SAMHSA in promoting the availability of high-quality recovery housing. Sec. 312. Developing guidelines for States to promote the availability of high-quality recovery housing. Sec. 313. Coordination of Federal activities to promote the availability of high-quality recovery housing. Sec. 314. NAS study. Sec. 315. Grants for States to promote the availability of high quality recovery housing. Sec. 316. Authorization of appropriations. Sec. 317. Reputable providers and analysts of recovery housing services definition. Sec. 318. Technical correction. TITLE IV—Criminal justice Sec. 401. Medication-assisted Treatment Corrections and Community Reentry Program. Sec. 402. Deflection and pre-arrest diversion. Sec. 403. Housing. Sec. 404. Veterans treatment courts. 2.FindingsCongress finds as follows: (1)In the 1980s and 1990s, pharmaceutical companies began developing new drugs for pain treatment, including extended release oxycodone. These companies aggressively marketed these drugs to the medical community as a way to address under-treatment of physical pain. Drug companies distributed 76,000,000,000 oxycodone and hydrocodone pain pills nationwide from 2006 to 2012. (2)The combination of a rising number of prescriptions, misinformation about the addictive properties of prescription opioids, and the perception that prescription drugs are less harmful than illicit drugs has caused an increase in drug misuse. (3)As legitimate production and illegal diversion of opioids skyrocketed, so did the number of opioid overdose deaths. From 1999 to 2017, almost 218,000 people died in the United States from overdoses related to prescription opioids. More recently, fentanyl, a powerful synthetic opioid, surpassed prescription opioids as the most lethal overdose substance and now is linked to nearly 3 times as many deaths. (4)The scale of the opioid crisis is staggering: (A)In 2018, approximately 10,300,000 people in the United States age 12 and older misused opioids. (B)On average, 130 people in the United States die every day from an opioid overdose. (C)The opioid crisis has cost the United States economy at least $631,000,000,000. (D)From 2013 to 2017, the number of children in foster care nationwide increased 10 percent to nearly 442,995. Parental drug use was cited as a factor in 36 percent of cases. (5)The opioid crisis has also led to a cascade of other negative health impacts. For example, syringe sharing among people who inject drugs has led to increases in hepatitis C virus infections and infective endocarditis, as well as localized HIV outbreaks. (6)The United States health care system has struggled to catch up to the crisis: (A)The majority of people in the United States with an opioid use disorder do not receive substance use treatment, and many who do receive such treatment do not receive evidence-based treatment. Although medication-assisted treatment has been endorsed by the National Institutes of Health and the World Health Organization, only one-third of treatment programs offer any of the 3 drugs approved by the Food and Drug Administration for the treatment of opioid use disorder, and just 6 percent of medication-offering facilities provide all 3. (B)Facilities that provide medications for the treatment of opioid disorder are concentrated in the Northeast and Southwest, leaving many of the areas hit hardest by the opioid crisis without access to evidence-based treatment. The need is particularly acute in rural areas, which often do not have enough providers to meet the demand. (C)Unlike other health care needs, substance use treatment is largely funded by State and local revenues and Federal block grants, rather than the Medicare program, the Medicaid program, and private insurance. (D)While new substances, particularly synthetic drugs, continue to make inroads into communities in the United States, funding streams are often dedicated to particular substances, limiting providers’ ability to adapt to changing needs. (E)The stigma associated with substance use disorder prevents people from seeking treatment. Too often, people enter substance use treatment only after committing a criminal offense, whether through a court mandate, as a condition of parole or probation supervision, or as a condition of regaining employment after conviction. In 2003, 36 percent of all substance use treatment admissions, 40 percent of all alcohol abuse treatment admissions, and 57 percent of all marijuana use treatment admissions were referrals from the criminal justice system. (F)The stigma of substance use disorder also limits people’s ability to find jobs and housing. These obstacles are exacerbated by the criminalization of substance use disorder—even convictions for drug possession for personal use can create lifelong collateral consequences. The absence of stable housing and employment make it even more difficult for people to live drug free. (7)Not all people in the United States have equal access to substance use treatment in the community. Current research has found that Black and Latinx Americans are less likely to receive substance use treatment when controlling for other relevant factors, like socioeconomic status. (8)Inadequate access to substance use treatment can exacerbate other health disparities. Individuals with substance use disorders have higher rates of suicide attempts than individuals in the general population, high health care expenses, and significant disability. (9)A comprehensive public health approach that tackles both the causes and the consequences of substance use disorder is necessary to stem the tide. IResearch, education, and prevention 101.National Education CampaignSection 102 of the Comprehensive Addiction and Recovery Act of 2016 (42 U.S.C. 290bb–25g) is amended— (1)in subsection (a), by inserting or other controlled substances (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)) after opioids each place such term appears; (2)in subsection (b), by striking opioid each place it appears and inserting substance; (3)in subsection (c)— (A)in paragraph (2), by striking and at the end; (B)in paragraph (3), by striking the period and inserting a semicolon; and (C)by adding at the end the following:  (4)use destigmatizing language promoting humane and culturally competent (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)) treatment of all individuals who face substance use disorder, including such individuals who use medication-assisted treatment for recovery purposes; (5)educate stakeholders on the evidence base and validation of harm reduction and where to obtain harm reduction services; (6)include information about polysubstance use; and (7)include information about prevention and treatment using medication-assisted treatment and recovery.; and (4)by adding at the end the following:  (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2021 through 2026..  102.Research into non-opioid pain management (a)In generalThe Secretary of Health and Human Services, acting through the Director of the National Institutes of Health and the Director of the Centers for Disease Control and Prevention, shall carry out research with respect to non-opioid methods of pain management, including non-pharmaceutical remedies for pain and integrative medicine solutions.  (b)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2021 through 2026.  103.Long-term treatment outcomes research (a)In generalThe Secretary of Health and Human Services shall award grants to eligible entities to carry out evidence-based, long-term outcomes research, over 5-year periods, for different modalities of treatment for substance use disorder. Such research shall measure mortality, morbidity, physical and emotional health, employment, stable housing, criminal justice involvement, family relationships, and other quality-of-life measures. Such research shall distinguish outcomes based on race, gender, and socioeconomic status, as well as any other relevant characteristics.  (b)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary.  104.National Commission for Excellence on Post-Overdose Response (a)In generalThe Assistant Secretary of Health and Human Services for Mental Health and Substance Use (referred to in this section as the Assistant Secretary), in consultation with the Director of the Office of National Drug Control Policy, and the President of the National Academy of Medicine, shall establish an advisory commission, to be known as the National Commission for Excellence on Post-Overdose Response, that— (1)provides evidence, practical tools, and other resources for researchers and evaluators, clinicians and clinical teams, quality improvement experts, and healthcare decision makers to improve the quality and safety of care for drug overdoses and substance use disorder; (2)advises the individuals described in paragraph (1) on— (A)how to achieve equitable outcomes across race and socioeconomic status; and (B)how to effectively and appropriately control avoidable hospital admissions, emergency department admissions, and other adverse events related to substance use disorder care; and (3)develops culturally competent (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)) best practices and clinical practice guidelines. (b)MembershipThe members of the commission established under subsection (a) shall include— (1)a representative of the Substance Abuse and Mental Health Services Administration; (2)a representative of the Office of National Drug Control Policy; (3)a representative of the National Academy of Medicine; (4)a representative of the National Institute on Drug Abuse; (5)a substance use disorder specialist appointed by the Assistant Secretary; (6)a peer recovery specialist appointed by the Assistant Secretary; and (7)any other individual that the Assistant Secretary determines appropriate. (c)SunsetThe commission established under subsection (a) shall terminate on the date that is 10 years after the date of enactment of this Act.  105.Workforce for preventionSubpart 2 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–21 et seq.) is amended by adding at the end the following:  519E.Employment and training services (a)In generalThe Director of the Prevention Center shall— (1)not later than 30 days after the date of enactment of this Act, announce an opportunity to apply for grants or contracts awarded to support the activities described in subsection (b); and  (2)from the funds appropriated under subsection (c), not later than 45 days after the date on which an entity submits an application that meets the requirements of the Secretary under this section, award funds under this section to such entity. (b)Use of fundsAn entity that receives funds under this section shall use the funds to support employment and training services for substance use treatment professionals, including peer recovery specialists. (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2021 through 2026..  106.Reauthorization of community-based coalition enhancement grants to address local drug crisesSection 103(i) of the Comprehensive Addiction and Recovery Act of 2016 (21 U.S.C. 1536(i)) is amended by striking there are authorized to be appropriated $5,000,000 for each of fiscal years 2017 through 2021. and inserting the following: there are authorized to be appropriated— (1)$5,000,000 for each of fiscal years 2017 through 2020; and (2)$10,000,000 for each of fiscal years 2021 through 2026.. IITreatment 201.Three-day limit on opioid prescriptionsSection 303 of the Controlled Substances Act (21 U.S.C. 823) is amended by adding at the end the following:  (l)Three-Day limit on opioid prescriptions (1)DefinitionsIn this subsection— (A)the term acute pain— (i)means pain with abrupt onset and caused by an injury or other process that is not ongoing; and (ii)does not include— (I)chronic pain; (II)pain being treated as part of cancer care; (III)hospice or other end-of-life care; or (IV)pain being treated as part of palliative care; and (B)the term substance use treatment opioid prescription means a prescription— (i)for an opioid drug in schedule II, III, or IV approved by the Food and Drug Administration for an indication for the treatment of substance use disorder; and (ii)that is for the treatment of substance use disorder. (2)Three-day limitThe Attorney General may not register, or renew the registration of, a practitioner under subsection (f) who is licensed under State law to prescribe controlled substances in schedule II, III, or IV, unless the practitioner submits to the Attorney General, for each such registration or renewal request, a certification that the practitioner, during the applicable registration period, will not prescribe any opioid in schedule II, III, or IV, other than a substance use disorder treatment opioid prescription, for the initial treatment of acute pain in an amount in excess of a 3-day supply.. 202.Evidence-based substance use disorder treatment and intervention demonstrationsSection 514B of the Public Health Service Act (42 U.S.C. 290bb–10) is amended— (1)in subsection (a), by adding at the end the following:  (3)Use of funds for trainingFunds awarded under paragraph (1) may be used by a recipient for training emergency room technicians, physicians, nurses, or other health care professionals on identifying the presence of substance use disorders, and how effectively to engage with, intervene with respect to, and refer patients for assessment and specialized substance use disorder care, including medication-assisted treatment and care for co-occurring disorders.; (2)in subsection (d), by inserting , and Indian tribes and tribal organizations (as defined in section 4 of the Indian Self-Determination and Education Assistance Act) before the period of the first sentence; and (3)in subsection (f), by inserting before the period the following: , and $300,000,000 for each of fiscal years 2021 through 2026.  203.National youth and young adult recovery initiative (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means— (A)a high school that has been accredited as a substance use recovery high school or that is seeking to establish or expand substance use recovery support services; (B)an institution of higher education; (C)a recovery program at an institution of higher education; (D)a nonprofit organization; or (E)a technical assistance center that can help grantees install recovery support service programs aimed at youth and young adults which include recovery coaching, job training, transportation, linkages to community-based services and supports, regularly scheduled alternative peer group activities, life-skills education, mentoring, and leadership development. (2)High schoolThe term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (4)Recovery programThe term recovery program means a program— (A)to help youth or young adults who are recovering from substance use disorders to initiate, stabilize, and maintain healthy and productive lives in the community; and (B)that includes peer-to-peer support delivered by individuals with lived experience in recovery, and communal activities to build recovery skills and supportive social networks. (b)Grants authorizedThe Assistant Secretary for Mental Health and Substance Use, in consultation with the Secretary of Education, shall award grants, on a competitive basis, to eligible entities to enable the eligible entities to— (1)provide culturally competent (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)) substance use recovery support services to youth and young adults enrolled in high school or an institution of higher education; (2)help build communities of support for youth and young adults in substance use recovery through a spectrum of activities such as counseling, job training, recovery coaching, alternative peer groups, life-skills workshops, family support groups, and health and wellness-oriented social activities; and (3)encourage initiatives designed to help youth and young adults achieve and sustain recovery from substance use disorders. (c)ApplicationAn eligible entity desiring a grant under this section shall submit to the Assistant Secretary for Mental Health and Substance Use an application at such time, in such manner, and containing such information as the Assistant Secretary may require. (d)PreferenceIn awarding grants under subsection (b), the Assistant Secretary for Mental Health and Substance Use shall give preference to eligible entities that propose to serve students from areas with schools serving a high percentage of children who are counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)).  (e)Use of fundsGrants awarded under subsection (b) may be used for activities to develop, support, or maintain substance use recovery support services for youth or young adults, including— (1)the development and maintenance of a dedicated physical space for recovery programs; (2)hiring dedicated staff for the provision of recovery programs; (3)providing health and wellness-oriented social activities and community engagement; (4)the establishment of a substance use recovery high school; (5)the coordination of a peer delivered substance use recovery program with— (A)substance use disorder treatment programs and systems that utilize culturally competent (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)) services that reflect the communities they serve; (B)providers of mental health services; (C)primary care providers; (D)the criminal justice system, including the juvenile justice system; (E)employers; (F)recovery housing services; (G)child welfare services; (H)high schools; and (I)institutions of higher education; (6)the development of peer-to-peer support programs or services delivered by individuals with lived experience in substance use disorder recovery; and (7)any additional activity that helps youth or young adults achieve recovery from substance use disorders. (f)Resource centerThe Assistant Secretary for Mental Health and Substance Use shall establish a resource center to provide technical support to recipients of grants under this section. (g)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of fiscal years 2021 through 2026.  204.Improving treatment for pregnant, postpartum, and parenting womenSection 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is amended— (1)in subsection (m)— (A)by striking shall give priority and inserting  shall give— (1)priority; (B)by striking the period at the end and inserting ; and; and (C)by adding at the end the following:  (2)preference to an applicant that agrees to— (A)allow participation in the program supported by the award by individuals taking a drug or combination of drugs approved by the Food and Drug Administration for medication-assisted treatment, including such individuals taking an opioid agonist; (B)provide culturally competent services (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000); (C)ensure flexible lengths of stay in the treatment program; and (D)use peer recovery advocates in the program supported by the award.;  (2)in subsection (p), by inserting , and demographic data on the individuals served by programs funded under this section and case outcomes, as reported to the Director by award recipients before the period at the end of the third sentence; and (3)in subsection (s), by striking $29,931,000 for each of fiscal years 2019 through 2023 and inserting 100,000,000 for each of fiscal years 2021 through 2026.  205.Require the use of prescription drug monitoring programs (a)DefinitionsIn this section: (1)Controlled substanceThe term controlled substance has the meaning given the term in section 102 of the Controlled Substances Act (21 U.S.C. 802). (2)Covered StateThe term covered State means a State that receives funding under the Harold Rogers Prescription Drug Monitoring Program established under the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2002 (Public Law 107–77; 115 Stat. 748), under this Act (or an amendment made by this Act), or under the controlled substance monitoring program under section 399O of the Public Health Service Act (42 U.S.C. 280g–3). (3)DispenserThe term dispenser— (A)means a person licensed or otherwise authorized by a State to deliver a prescription drug product to a patient or an agent of the patient; and (B)does not include a person involved in oversight or payment for prescription drugs. (4)PDMPThe term PDMP means a prescription drug monitoring program. (5)PractitionerThe term practitioner means a practitioner registered under section 303(f) of the Controlled Substances Act (21 U.S.C. 823(f)) to prescribe, administer, or dispense controlled substances. (6)StateThe term State means each of the several States and the District of Columbia. (b)In generalBeginning 1 year after the date of enactment of this Act, each covered State shall require— (1)each prescribing practitioner within the covered State or their designee, who shall be licensed or registered healthcare professionals or other employees who report directly to the practitioner, to consult the PDMP of the covered State before initiating treatment with a prescription for a controlled substance listed in schedule II, III, or IV of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)), and every 3 months thereafter as long as the treatment continues; (2)the PDMP of the covered State to provide proactive notification to a practitioner when patterns indicative of controlled substance misuse, including opioid misuse, are detected; (3)each dispenser within the covered State to report each prescription for a controlled substance dispensed by the dispenser to the PDMP not later than 24 hours after the controlled substance is dispensed to the patient; (4)that the PDMP make available a quarterly de-identified data set and an annual report for public and private use, including use by healthcare providers, health plans and health benefits administrators, State agencies, and researchers, which shall, at a minimum, meet requirements established by the Attorney General, in coordination with the Secretary of Health and Human Services; (5)each State agency that administers the PDMP to— (A)proactively analyze data available through the PDMP; and (B)provide reports to prescriber licensing boards describing any prescribing practitioner that repeatedly fall outside of expected norms or standard practices for the prescribing practitioner’s field; and (6)that the data contained in the PDMP of the covered State be made available to other States. (c)NoncomplianceIf a covered State fails to comply with subsection (a), the Attorney General or the Secretary of Health and Human Services may withhold grant funds from being awarded to the covered State under the Harold Rogers Prescription Drug Monitoring Program established under the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2002 (Public Law 107–77; 115 Stat. 748), under this Act (or an amendment made by this Act), or under the controlled substance monitoring program under section 399O of the Public Health Service Act (42 U.S.C. 280g–3).  206.Prescriber education (a)In generalSection 303 of the Controlled Substances Act (21 U.S.C. 823), as amended by section 201, is amended— (1)in subsection (f), in the matter preceding paragraph (1), by striking The Attorney General shall register and inserting Subject to subsection (m), the Attorney General shall register; and (2)by adding at the end the following:  (m)Prescriber education (1)DefinitionsIn this subsection— (A)the term covered agent or employee means an agent or employee of a covered facility who— (i)prescribes controlled substances for humans under the registration of the facility under this part; and (ii)is a medical resident; (B)the term covered facility means a practitioner— (i)that is a hospital or other institution; (ii)that is licensed under State law to prescribe controlled substances; and (iii)under whose registration under this part agents or employees of the practitioner prescribe controlled substances; (C)the term covered individual practitioner means a practitioner who— (i)is an individual; (ii)is not a veterinarian; and (iii)is licensed under State law to prescribe controlled substances; and (D)the term specified continuing education topics means— (i)alternatives to opioids for pain management; (ii)palliative care; (iii)substance use disorder; (iv)adverse events; (v)potential for dependence; (vi)tolerance; (vii)prescribing contraindicated substances; (viii)medication-assisted treatment; (ix)culturally competent (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)) services; (x)bias and stigma in prescribing trends; and (xi)any other topic that the Attorney General determines appropriate.  (2)Certification of continuing education (A)Individual practitionersAs a condition of granting or renewing the registration of a covered individual practitioner under this part to dispense controlled substances in schedule II, III, IV, or V, the Attorney General shall require the practitioner to certify that, during the 3-year period preceding the date of the grant or renewal of registration, the practitioner completed course work or training from an organization accredited by the Accreditation Council for Continuing Medical Education (commonly known as the ACCME), or by a State medical society accreditor recognized by the ACCME, that included not fewer than 3 hours of content on the specified continuing education topics. (B)FacilitiesAs a condition of granting or renewing the registration of a covered facility under this part to dispense controlled substances in schedule II, III, IV, or V, the Attorney General shall require the covered facility to certify that the facility does not allow a covered agent or employee to prescribe controlled substances for humans under the registration of the facility unless, during the preceding 3-year period, the covered agent or employee completed course work or training from an organization accredited by the Accreditation Council for Continuing Medical Education (commonly known as the ACCME), or a State medical society accreditor recognized by the ACCME, that included not fewer than 3 hours of content on the specified continuing education topics.. (b)Effective dateSubsection (m) of section 303 of the Controlled Substances Act (21 U.S.C. 823), as added by subsection (a), shall apply to any grant or renewal of registration described in such subsection (m) that occurs on or after the date that is 2 years after the date of enactment of this Act. 207.Prohibition of utilization control policies or procedures for medication-assisted treatment under MedicaidSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— (1)in subsection (a)— (A)in the matter preceding paragraph (1), by moving the margin of clause (xvi) 4 ems to the left; and (B)in paragraph (29), by inserting and to the extent allowed in paragraph (3) of such subsection after paragraph (1) of such subsection; and (2)in subsection (ee), by adding at the end the following new paragraph:  (3)Prohibition of utilization control policies or procedures for medication-assisted treatmentAs a condition for a State receiving payments under section 1903(a) for medical assistance for medication-assisted treatment, a State may not impose any utilization control policies or procedures (as defined by the Secretary), including prior authorization requirements, with respect to such treatment..  208.Pilot program on expanding access to treatmentThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish a 5-year pilot program in not less than 5 diverse regions to study the use of mobile methadone clinics in rural and underserved environments. At the end of the pilot program, the Secretary shall report to Congress on the program outcomes, including the number of people served and the demographics of people served, including race and income.  209.Reauthorization of PRAC Ed grant programTo carry out the Practitioner Education grant program established by the Substance Abuse and Mental Health Services Administration, there is authorized to be appropriated such sums as may be necessary for each of fiscal years 2021 through 2026. IIIRecovery AGeneral provisions 301.Building communities of recovery (a)In generalSection 547 of the Public Health Service Act (42 U.S.C. 290ee–2) is amended— (1)by striking subsection (c); (2)by redesignating subsection (d) as subsection (c); (3)in subsection (c) (as so redesignated)— (A)in paragraph (1), by striking and at the end; (B)in paragraph (2)(C)(iv), by striking the period and inserting ; and; and (C)by adding at the and the following:  (3)may be used as provided for in subsection (d).; (4)by inserting after subsection (c) (as so redesignated), the following:  (d)Establishment of regional technical assistance centers (1)In generalGrants awarded under subsection (b) may be used to provide for the establishment of regional technical assistance centers to provide regional technical assistance for the following: (A)Implementation of regionally driven peer delivered substance use disorder recovery support services before, during, after, or in lieu of substance use disorder treatment. (B)Establishment of recovery community organizations. (C)Establishment of recovery community centers. (D)Naloxone training and dissemination. (E)Development of connections between recovery support services, community organizations, and community centers and the broader medical community. (F)Establishment of online recovery support services, with parity to physical health services. (G)Development of recovery wellness plans to address perceived barriers to recovery, including social determinants of health. (H)Establishment of culturally competent (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000) treatment programs to engage with racially and ethnically diverse patients.  (2)Eligible entitiesTo be eligible to receive a grant under paragraph (1), an entity shall be— (A)a national nonprofit entity with a network of local affiliates and partners that are geographically and organizationally diverse; or (B)a national nonprofit organization established by individuals in personal and family recovery, serving prevention, treatment, recovery, payor, faith-based, and criminal justice stakeholders in the implementation of local substance use disorder and recovery initiatives. (3)PreferenceIn awarding grants under subsection (b), the Secretary shall give preference to organizations that— (A)provide culturally competent (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000) services; (B)allow participation by individuals receiving medication-assisted treatment that involves prescription drugs approved by the Food and Drug Administration (at least one of which is an opioid agonist); and (C)use peer recovery advocates.; and (5)in subsection (f), by striking 2023 and inserting 2020, and $200,000,000 for each of fiscal years 2021 through 2026.  (b)Continuing care and community support To maintain recovery (1)In generalThe Secretary shall award grants to peer recovery support services, for the purposes of providing continuing care and ongoing community support for individuals to maintain recovery from substance use disorders. (2)DefinitionFor purposes of this subsection, the term peer recovery support services means an independent nonprofit organization that provides peer recovery support services, through credentialed peer support professionals.  (3)Authorization of appropriationsThere are authorized to be appropriated, for each of fiscal years 2021 through 2026, $50,000,000 for purposes of awarding grants under paragraph (1). 302.Medication-assisted treatment for recovery from substance use disorder (a)In generalSection 303(g) of the Controlled Substances Act (21 U.S.C. 823(g)) is amended— (1)by striking paragraph (2); (2)by striking (g)(1) Except as provided in paragraph (2), practitioners who dispense narcotic drugs to individuals for maintenance treatment or detoxification treatment and inserting (g) Practitioners who dispense narcotic drugs (other than narcotic drugs in schedule III, IV, or V) to individuals for maintenance treatment or detoxification treatment; (3)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and (4)in paragraph (2), as redesignated, by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively. (b)Technical and conforming edits (1)Section 304 of the Controlled Substances Act (21 U.S.C. 824) is amended— (A)in subsection (a), by striking 303(g)(1) each place it appears and inserting 303(g); and (B)in subsection (d)(1), by striking 303(g)(1) and inserting 303(g). (2)Section 309A(a) of the Controlled Substances Act (21 U.S.C. 829a(a)) is amended by striking paragraph (2) and inserting the following:  (2)the controlled substance— (A)is a narcotic drug in schedule III, IV, or V to be administered for the purpose of maintenance or detoxification treatment; and (B)is to be administered by injection or implantation;. (3)Section 520E–4(c) of the Public Health Service Act (42 U.S.C. 290bb–36d(c)) is amended, in the matter preceding paragraph (1), by striking information on any qualified practitioner that is certified to prescribe medication for opioid dependency under section 303(g)(2)(B) of the Controlled Substances Act and inserting information on any practitioner who prescribes narcotic drugs in schedule III, IV, or V of section 202 of the Controlled Substances Act for the purpose of maintenance or detoxification treatment. (4)Section 544(a)(3) of the Public Health Service Act (42 U.S.C. 290dd–3) is amended by striking any practitioner dispensing narcotic drugs pursuant to section 303(g) of the Controlled Substances Act and inserting any practitioner dispensing narcotic drugs for the purpose of maintenance or detoxification treatment. (5)Section 1833(bb)(3)(B) of the Social Security Act (42 U.S.C. 1395l(bb)(3)(B)) is amended by striking first receives a waiver under section 303(g) of the Controlled Substances Act on or after January 1, 2019 and inserting first begins prescribing narcotic drugs in schedule III, IV, or V of section 202 of the Controlled Substances Act for the purpose of maintenance or detoxification treatment on or after January 1, 2019. (6)Section 1834(o)(3)(C)(ii) of the Social Security Act (42 U.S.C. 1395m(o)(3)(C)(ii)) is amended by striking first receives a waiver under section 303(g) of the Controlled Substances Act on or after January 1, 2019 and inserting first begins prescribing narcotic drugs in schedule III, IV, or V of section 202 of the Controlled Substances Act for the purpose of maintenance or detoxification treatment on or after January 1, 2019. (7)Section 1866F(c)(3) of the Social Security Act (42 U.S.C. 1395cc–6(c)(3)) is amended— (A)in subparagraph (A), by inserting and at the end; (B)in subparagraph (B), by striking ; and and inserting a period; and (C)by striking subparagraph (C). (8)Section 1903(aa)(2)(C) of the Social Security Act (42 U.S.C. 1396b(aa)(2)(C)) is amended— (A)in clause (i), by inserting and at the end; (B)by striking clause (ii); and (C)by redesignating clause (iii) as clause (ii).  303.Recovery in the workplaceIt is the sense of Congress that an employee who is taking opioid antagonist, opioid agonist, or partial agonist drugs as part of a medication-assisted treatment program shall not be in violation of a drug-free workplace requirement. 304.Telehealth for recovery support services (a)Funding for the testing of incentive payments for behavioral health providers for adoption and use of certified electronic health record technologyIn addition to amounts appropriated under subsection (f) of section 1135A of the Social Security Act (42 U.S.C. 13951315a), there are authorized to be appropriated to the Center for Medicare and Medicaid Innovation such sums as may be necessary for fiscal year 2021 to design, implement, and evaluate the model under subsection (b)(2)(B)(xxv) of such section. Amounts appropriated under the preceding sentence shall remain available until expended. (b)Telehealth for substance use disorder treatment (1)Substance use disorder services furnished through telehealth under MedicareSection 1834(m)(7) of the Social Security Act (42 U.S.C. 1395m(m)(7)) is amended by adding at the end the following: With respect to telehealth services described in the preceding sentence that are furnished on or after January 1, 2020, nothing shall preclude the furnishing of such services through audio or telephone only technologies in the case where a physician or practitioner has already conducted an in-person medical evaluation or a telehealth evaluation that utilizes both audio and visual capabilities with the eligible telehealth individual.. (2)Controlled substances dispensed by means of the internetSection 309(e)(2) of the Controlled Substances Act (21 U.S.C. 829(e)(2)) is amended— (A)in subparagraph (A)(i)— (i)by striking at least 1 in-person medical evaluation and inserting the following: at least— (I)1 in-person medical evaluation; and (ii)by adding at the end the following:  (II)for purposes of prescribing a controlled substance in schedule III or IV, 1 telehealth evaluation; or; and (B)by adding at the end the following:  (D) (i)The term telehealth evaluation means a medical evaluation that is conducted in accordance with applicable Federal and State laws by a practitioner (other than a pharmacist) who is at a location remote from the patient and is communicating with the patient using a telecommunications system referred to in section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) that includes, at a minimum, audio and video equipment permitting two-way, real-time interactive communication between the patient and distant site practitioner. (ii)Nothing in clause (i) shall be construed to imply that 1 telehealth evaluation demonstrates that a prescription has been issued for a legitimate medical purpose within the usual course of professional practice. (iii)A practitioner who prescribes the drugs or combination of drugs that are covered under section 303(g)(2)(C) using the authority under subparagraph (A)(i)(II) of this paragraph shall adhere to nationally recognized evidence-based guidelines for the treatment of patients with opioid use disorders and a diversion control plan, as those terms are defined in section 8.2 of title 42, Code of Federal Regulations, as in effect on the date of enactment of this subparagraph..  BRecovery housing 311.Clarifying the role of SAMHSA in promoting the availability of high-quality recovery housingSection 501(d) of the Public Health Service Act (42 U.S.C. 290aa) is amended— (1)in paragraph (24)(E), by striking and at the end; (2)in paragraph (25), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:  (26)collaborate with national accrediting entities and reputable providers and analysts of recovery housing services and all relevant Federal agencies, including the Centers for Medicare & Medicaid Services, the Health Resources and Services Administration, other offices and agencies within the Department of Health and Human Services, the Office of National Drug Control Policy, the Department of Justice, the Department of Housing and Urban Development, and the Department of Agriculture, to promote the availability of high-quality recovery housing for individuals with a substance use disorder. . 312.Developing guidelines for States to promote the availability of high-quality recovery housing (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, shall develop, and publish on the Internet website of the Substance Abuse and Mental Health Services Administration, consensus-based guidelines and nationally recognized standards for States to promote the availability of high-quality recovery housing for individuals with a substance use disorder. Such guidelines shall— (1)be developed in consultation with national accrediting entities and reputable providers and analysts of recovery housing services and be consistent with the best practices developed under section 550 of the Public Health Service Act (42 U.S.C. 290ee–5); and (2)to the extent practicable, build on existing best practices and suggested guidelines developed previously by the Substance Abuse and Mental Health Services Administration. (b)Public comment periodBefore finalizing guidelines under subsection (a), the Secretary of Health and Human Services shall provide for a public comment period. (c)Exclusion of guideline on treatment servicesIn developing the guidelines under subsection (a), the Secretary may not include any guideline or standard with respect to substance use disorder treatment services. (d)Substance use disorder treatment servicesIn this section, the term substance use disorder treatment services means items or services furnished for the treatment of a substance use disorder, including— (1)medications approved by the Food and Drug Administration for use in such treatment, excluding each such medication used to prevent or treat a drug overdose; (2)the administering of such medications; (3)recommendations for such treatment; (4)clinical assessments and referrals; (5)counseling with a physician, psychologist, or mental health professional (including individual and group therapy); and (6)toxicology testing. 313.Coordination of Federal activities to promote the availability of high-quality recovery housingSection 550 of the Public Health Service Act (42 U.S.C. 290ee–5) is amended— (1)by redesignating subsections (e), (f), and (g) as subsections (h), (i), and (j), respectively; and (2)by inserting after subsection (d) the following:  (e)Coordination of Federal activities To promote the availability of high-Quality recovery housing for individuals with a substance use disorder (1)In generalThe Secretary, acting through the Assistant Secretary, and the Secretary of the Department of Housing and Urban Development, shall convene and serve as the co-chairs of an interagency working group composed of representatives of each of the Federal agencies described in paragraph (2) (referred to in this section as the working group) for the following purposes: (A)To increase collaboration, cooperation, and consultation among such Federal agencies, with respect to promoting the availability of high-quality recovery housing. (B)To align the efforts of such agencies and avoid duplication of such efforts by such agencies. (C)To develop objectives, priorities, and a long- term plan for supporting State, Tribal, and local efforts with respect to the operation of high-quality recovery housing that is consistent with the best practices developed under this section. (D)To coordinate inspection and enforcement among Federal and State agencies. (E)To coordinate data collection on the quality of recovery housing. (2)Federal agencies describedThe Federal agencies described in this paragraph are the following: (A)The Department of Health and Human Services. (B)The Centers for Medicare & Medicaid Services. (C)The Substance Abuse and Mental Health Services Administration. (D)The Health Resources and Services Administration. (E)The Indian Health Service. (F)The Department of Housing and Urban Development. (G)The Department of Agriculture. (H)The Department of Justice. (I)The Office of National Drug Control Policy. (J)The Bureau of Indian Affairs.  (K)Any other such agency or subagency as the chair determines necessary and appropriate. (3)MeetingsThe working group shall meet on a quarterly basis. (4)Reports to CongressBeginning not later than 1 year after the date of the enactment of this section and annually thereafter, the working group shall submit to the Committee on Health, Education, Labor, and Pensions, the Committee on Agriculture, Nutrition, and Forestry, and the Committee on Finance of the Senate and the Committee on Energy and Commerce, the Committee on Ways and Means, the Committee on Agriculture, and the Committee on Financial Services of the House of Representatives a report describing the work of the working group and any recommendations of the working group to improve Federal, State, or local policy with respect to recovery housing operations.. 314.NAS studySection 550 of the Public Health Service Act (42 U.S.C. 290ee–5), as amended by section 313, is further amended by inserting after subsection (e) (as inserted by such section 313) the following:   (f)NAS study and report (1)In generalThe Secretary, acting through the Assistant Secretary, shall enter into an arrangement with the National Academy of Sciences under which the National Academy agrees to conduct a study on— (A)the availability in the United States of high-quality recovery housing and whether that availability meets the demand for such housing in the United States; and (B)State, Tribal, and local regulation and oversight of recovery housing. (2)ReportThe arrangement under paragraph (1) shall provide for the National Academy of Sciences to submit, not later than 1 year after the date of the enactment of this subsection, a report that contains— (A)the results of the study under such paragraph;  (B)the National Academy’s recommendations for Federal, State, and local policies to promote the availability of high-quality recovery housing in the United States; (C)recommendations for Federal, State, and local policies to improve data collection on the quality of recovery housing; (D)recommendations for recovery housing quality metrics; (E)recommendations to eliminate restrictions by recovery residences that exclude individuals who take prescribed medications for opioid use disorder; and (F)a summary of allegations, assertions, or formal legal actions on the State and local levels by governments and non-governmental organizations with respect to the opening and operation of recovery residences. (3)ConsultationIn conducting the study under this subsection, the National Academy of Sciences shall consult with national accrediting entities and reputable providers and analysts of recovery housing services.. 315.Grants for States to promote the availability of high quality recovery housingSection 550 of the Public Health Service Act (42 U.S.C. 290ee–5), as amended by sections 313 and 314 is further amended by inserting after subsection (f) (as inserted by such section 314) the following:  (g)Grants for implementing national recovery housing best practices (1)In generalThe Secretary shall award grants to States (and political subdivisions thereof), Tribes, and territories— (A)for the provision of technical assistance by national accrediting entities and reputable providers and analysts of recovery housing services to implement the guidelines, nationally recognized standards, and recommendations developed under section 312 of the CARA 2.0 Act of 2020 and this section; and (B)to promote the availability of high-quality recovery housing for individuals with a substance use disorder and practices to maintain housing quality long term. (2)State enforcement plansBeginning not later than 90 days after the date of the enactment of this paragraph and every 2 years thereafter, as a condition on the receipt of a grant under paragraph (1), each State (or political subdivisions thereof), Tribe, or territory receiving such a grant shall submit to the Secretary, and make publicly available on a publicly accessible Internet website of the State (or political subdivisions thereof), Tribe, or territory, the plan of the State (or political subdivisions thereof), Tribe, or territory, with respect to the promotion of high-quality recovery housing for individuals with a substance use disorder located within the jurisdiction of such State (or political subdivisions thereof), Tribe, or territory, and how such plan is consistent with the best practices developed under this section and guidelines developed under section 312 of the CARA 2.0 Act of 2020. (3)Review of accrediting entitiesThe Secretary shall periodically review the accrediting entities providing technical assistance pursuant to paragraph (1)(A).. 316.Authorization of appropriationsSection 550 of the Public Health Service Act (42 U.S.C. 290ee–5), as amended by sections 313, 314, and 315, is further amended by amending subsection (j) (as redesignated by such section 313) to read as follows:   (j)Authorization of appropriations (1)In generalTo carry out this section, there is authorized to be appropriated— (A)$2,000,000 for fiscal year 2021; and (B)$11,000,000 for each of fiscal years 2022 through 2026. (2)Reservations of fundsFor each of fiscal years 2021 through 2026, of the amounts appropriated under paragraph (1) for such fiscal year, the Secretary shall reserve— (A)not less than $1,000,000 to carry out subsection (e); (B)not less than $1,000,000 to carry out subsection (f); and (C)not less than $10,000,000 to carry out subsection (g).. 317.Reputable providers and analysts of recovery housing services definitionSection 550(i) of the Public Health Service Act (42 U.S.C. 290ee–5(i)), as redesignated by section 313, is amended by adding at the end the following:   (4)The term reputable providers and analysts of recovery housing services means recovery housing service providers and analysts that— (A)use evidence-based approaches; (B)act in accordance with guidelines issued by the Assistant Secretary for Mental Health and Substance Use; (C)have not been found guilty of health care fraud by the Department of Justice; and (D)have not been found to have violated Federal, State, or local codes of conduct with respect to recovery housing for individuals with a substance use disorder.. 318.Technical correctionTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended— (1)by redesignating section 550 (relating to Sobriety Treatment and Recovery Teams) (42 U.S.C. 290ee–10), as added by section 8214 of Public Law 115–271, as section 550A; and (2)moving such section so it appears after section 550 (relating to National Recovery Housing Best Practices). IVCriminal justice 401.Medication-assisted Treatment Corrections and Community Reentry Program (a)DefinitionsIn this section— (1)the term Attorney General means the Attorney General, acting through the Director of the National Institute of Corrections; (2)the term certified recovery coach means an individual— (A)with knowledge of, or experience with, recovery from a substance use disorder; and (B)who— (i)has completed training through, and is determined to be in good standing by— (I)a single State agency; or (II)a recovery community organization that is capable of conducting that training and making that determination; and (ii)meets the criteria specified by the Attorney General, in consultation with the Secretary of Health and Human Services, for qualifying as a certified recovery coach for the purposes of this Act; (3)the term correctional facility has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251); (4)the term covered grant or cooperative agreement means a grant received, or cooperative agreement entered into, under the Program; (5)the term covered program means a program— (A)to provide medication-assisted treatment to individuals who have opioid use disorder and are incarcerated within the jurisdiction of the State or unit of local government carrying out the program; and (B)that is developed, implemented, or expanded through a covered grant or cooperative agreement; (6)the term medication-assisted treatment means the use of any drug or combination of drugs that have been approved under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) for the treatment of an opioid use disorder, in combination with evidence-based counseling and behavioral therapies, such as psychosocial counseling, overseen by 1 or more social work professionals and 1 or more qualified clinicians, to provide a comprehensive approach to the treatment of substance use disorders; (7)the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code; (8)the term Panel means the Medication-assisted Treatment Corrections and Community Reentry Application Review Panel established under subsection (f)(2); (9)the term participant means an individual who participates in a covered program; (10)the term political appointee has the meaning given the term in section 714(h) of title 38, United States Code; (11)the term Program means the Medication-assisted Treatment Corrections and Community Reentry Program established under subsection (b); (12)the term psychosocial means the interrelation of social factors and individual thought and behavior; (13)the term recovery community organization has the meaning given the term in section 547 of the Public Health Service Act (42 U.S.C. 290ee–2); (14)the term single State agency means, with respect to a State or unit of local government, the single State agency identified by the State, or the State in which the unit of local government is located, in the plan submitted by that State under section 1932(b)(1)(A)(i) of the Public Health Service Act (42 U.S.C. 300x–32(b)(1)(A)(i)); (15)the term State means— (A)each State of the United States; (B)the District of Columbia; and (C)each commonwealth, territory, or possession of the United States; and (16)the term unit of local government has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251), except that such term also includes a tribal organization, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (b)AuthorizationNot later than 90 days after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Health and Human Services, shall establish a program— (1)that shall be known as the Medication-assisted Treatment Corrections and Community Reentry Program; and (2)under which the Attorney General— (A)may make grants to, and enter into cooperative agreements with, States or units of local government to develop, implement, or expand 1 or more programs to provide medication-assisted treatment that meets the standard of care generally accepted for the treatment of opioid use disorder to individuals who have opioid use disorder and are incarcerated within the jurisdictions of the States or units of local government; and (B)shall establish a working relationship with 1 or more knowledgeable corrections organizations with expertise in security, medical health, mental health, and substance use disorder care to oversee and support implementation of the program, including through the use of evidence-based clinical practices. (c)Use of funds for infrastructureIn developing, implementing, or expanding a medication-assisted treatment program under subsection (b)(2)(A), a State or unit of local government may use funds from a grant or cooperative agreement under that subsection to develop the infrastructure necessary to provide the medication-assisted treatment, such as— (1)establishing safe storage facilities for the drugs used in the treatment; and (2)obtaining appropriate licenses for the individuals who will administer the treatment. (d)PurposesThe purposes of the Program are to— (1)develop culturally competent (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)) medication-assisted treatment programs in consultation with nonprofit organizations and community organizations that are qualified to provide technical support for the programs; (2)reduce the risk of overdose to participants after the participants are released from incarceration; and (3)reduce the rate of reincarceration. (e)Program requirementsIn carrying out a covered program, a State or unit of local government— (1)shall ensure that each individual who is newly incarcerated at a correctional facility at which the covered program is carried out, and who was receiving medication-assisted treatment before being incarcerated, continues to receive medication-assisted treatment while incarcerated; (2)in providing medication-assisted treatment under the covered program, shall offer to participants each type of drug that has been approved under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) for the treatment of an opioid use disorder; and (3)shall use— (A)screening tools with psychometric reliability and validity that provide useful clinical data to guide the long-term treatment of participants who have— (i)opioid use disorder; or (ii)co-occurring opioid use disorder and mental disorders; (B)at each correctional facility at which the covered program is carried out, a sufficient number of personnel, as determined by the Attorney General in light of the number of individuals incarcerated at the correctional facility and the number of those individuals whom the correctional facility has screened and identified as having opioid use disorder, to— (i)monitor participants with active opioid use disorder who begin participation in the covered program while demonstrating, or develop, signs and symptoms of opioid withdrawal; (ii)provide evidence-based medically managed withdrawal care or assistance to the participants described in clause (i); (iii)prescribe or otherwise dispense— (I)the drugs that are offered under the covered program, as required under paragraph (1); and (II)naloxone or any other emergency opioid antagonist approved by the Commissioner of Food and Drugs to treat opioid overdose; (iv)discuss with participants the risks and benefits of, and differences among, the opioid antagonist, opioid agonist, and partial agonist drugs used to treat opioid use disorder; and (v)prepare a plan for release, including connecting participants with mental health and substance use treatment programs, medical care, public benefits, and housing; and (C)a certified recovery coach, social work professional, or other qualified clinician who, in order to support the sustained recovery of participants, shall work with participants who are recovering from opioid use disorder. (f)Application (1)In generalA State or unit of local government desiring a covered grant or cooperative agreement shall submit to the Attorney General an application that— (A)shall include— (i)a description of— (I)the objectives of the medication-assisted treatment program that the applicant will develop, implement, or expand under the covered grant or cooperative agreement; (II)the activities that the applicant will carry out under the covered program; (III)how the activities described under subclause (II) will achieve the objectives described in subclause (I); (IV)the outreach and education component of the covered program that the applicant will carry out in order to encourage maximum participation in the covered program; and (V)how the applicant will develop connections to culturally competent (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)) substance use and mental health treatment providers, medical professionals, nonprofit organizations, and other State agencies in order to plan for participants to receive a continuum of care and appropriate wrap-around services after release from incarceration;  (ii)if, under the covered program that the applicant will carry out, the applicant will not, in providing medication-assisted treatment, offer to participants not less than 1 drug that uses an opioid antagonist, not less than 1 drug that uses an opioid agonist, and not less than 1 drug that uses an opioid partial agonist, an explanation of why the applicant is unable to or chooses not to offer a drug that uses an opioid antagonist, a drug that uses an opioid agonist, or a drug that uses an opioid partial agonist, as applicable; (iii)a plan for— (I)measuring progress in achieving the objectives described in clause (i)(I), including a strategy to collect data that can be used to measure that progress; (II)collaborating with the single State agency for the applicant or 1 or more nonprofit organizations in the community of the applicant to help ensure that— (aa)if participants so desire, participants have continuity of care after release from incarceration with respect to the form of medication-assisted treatment the participants received during incarceration, including— (AA)by working with community service providers to assist eligible participants, before release from incarceration in registering for the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or other minimum essential coverage, as defined in section 5000A(f) of the Internal Revenue Code of 1986; and (BB)if a participant cannot afford, or does not qualify for, health insurance that provides coverage with respect to enrollment in a medication-assisted treatment program, and if the participant cannot pay the cost of enrolling in a medication-assisted treatment program, by working with units of local government, nonprofit organizations, opioid use disorder treatment providers, and entities carrying out programs under substance use disorder grants to, before the participant is released from incarceration, identify a resource, other than the applicant or the covered program to be carried out by the applicant, that may be used to pay the cost of enrolling the participant in a medication-assisted treatment program; (bb)medications are securely stored; and (cc)protocols relating to diversion are maintained; and (III)with respect to each community in which a correctional facility at which a covered program will be carried out is located, collaborating with State agencies responsible for overseeing programs relating to substance use disorder and local public health officials and nonprofit organizations in the community to help ensure that medication-assisted treatment provided at each correctional facility at which the covered program will be carried out is also available at locations that are not correctional facilities in those communities, to the greatest extent practicable; and (iv)a certification that— (I)each correctional facility at which the covered program will be carried out has access to a sufficient number of clinicians who are licensed to prescribe or otherwise dispense to participants the drugs for the treatment of opioid use disorder required to be offered under subsection (e)(1), which may include clinicians who use telemedicine, in accordance with regulations issued by the Administrator of the Drug Enforcement Administration, to provide services under the covered program; and (II)the covered program will provide culturally competent (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)) evidence-based counseling and behavioral therapies, which may include counseling and therapy administered through the use of telemedicine, as appropriate, to participants as part of the medication-assisted treatment provided under the covered program; and (B)may include a statement indicating the number of participants that the applicant expects to serve through the covered program. (2)Medication-Assisted Treatment Corrections and Community Reentry Application Review Panel (A)In generalNot later than 60 days after the date of enactment of this Act, the Attorney General shall establish a Medication-assisted Treatment Corrections and Community Reentry Application Review Panel that shall— (i)be composed of not fewer than 10 individuals and not more than 15 individuals; and (ii)include— (I)1 or more employees, who are not political appointees, of— (aa)the Department of Justice; (bb)the Drug Enforcement Administration; (cc)the Substance Abuse and Mental Health Service Administration; (dd)the National Center for Injury Prevention and Control at the Centers for Disease Control and Prevention; and (ee)the Office of National Drug Control Policy; and (II)other stakeholders who— (aa)have expert knowledge relating to the opioid epidemic, drug treatment, health equity, culturally competent (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)) care, or community substance use disorder services; and  (bb)represent law enforcement organizations and public health entities. (B)Duties (i)In generalThe Panel shall— (I)review and evaluate applications for covered grants and cooperative agreements; and (II)make recommendations to the Attorney General relating to the awarding of covered grants and cooperative agreements. (ii)Rural communitiesIn reviewing and evaluating applications under clause (i), the Panel shall take into consideration the unique circumstances, including the lack of resources relating to the treatment of opioid use disorder, faced by rural States and units of local government. (C)TerminationThe Panel shall terminate on the last day of fiscal year 2023. (3)Publication of criteria in Federal RegisterNot later than 90 days after the date of enactment of this Act, the Attorney General, in consultation with the Panel, shall publish in the Federal Register— (A)the process through which applications submitted under paragraph (1) shall be submitted and evaluated; and (B)the criteria used in awarding covered grants and cooperative agreements. (g)DurationA covered grant or cooperative agreement shall be for a period of not more than 4 years, except that the Attorney General may extend the term of a covered grant or cooperative agreement based on outcome data or extenuating circumstances relating to the covered program carried out under the covered grant or cooperative agreement. (h)Report (1)In generalNot later than 2 years after the date on which a State or unit of local government is awarded a covered grant or cooperative agreement, and each year thereafter until the date that is 1 year after the date on which the period of the covered grant or cooperative agreement ends, the State or unit of local government shall submit a report to the Attorney General that includes information relating to the covered program carried out by the State or unit of local government, including information relating to— (A)the goals of the covered program; (B)any evidence-based interventions carried out under the covered program; (C)outcomes of the covered program, which shall— (i)be reported in a manner that distinguishes the outcomes based on the categories of, with respect to the participants in the covered program— (I)the race of the participants; and (II)the gender of the participants; and (ii)include information relating to the rate of reincarceration among participants in the covered program, if available; and (D)expenditures under the covered program. (2)Publication (A)AwardeeA State or unit of local government that submits a report under paragraph (1) shall make the report publicly available on— (i)the website of each correctional facility at which the State or unit of local government carried out the covered grant program; and (ii)if a correctional facility at which the State or unit of local government carried out the covered grant program does not operate a website, the website of the State or unit of local government. (B)Attorney GeneralThe Attorney General shall make each report received under paragraph (1) publicly available on the website of the National Institute of Corrections. (3)Submission to CongressNot later than 2 years after the date on which the Attorney General awards the first covered grant or cooperative agreement, and each year thereafter, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a summary and compilation of the reports that the Attorney General has received under paragraph (1) during the year preceding the date on which the Attorney General submits the summary and compilation. (i)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 to carry out this section for each of fiscal years 2021 through 2026.  402.Deflection and pre-arrest diversion (a)FindingsCongress finds the following: (1)Law enforcement officers and other first responders are at the front line of the opioid epidemic. However, a traditional law enforcement response to substance use often fails to disrupt the cycle of addiction and arrest, or reduce the risk of overdose. (2)Law enforcement-assisted diversion and deflection programs have the potential to improve public health, decrease the number of people entering the criminal justice system for low-level offenses, and address racial disparities. (3)According to the Bureau of Justice Assistance of the Department of Justice, Five pathways have been most commonly associated with opioid overdose prevention and diversion to treatment. The 5 pathways are— (A)self-referral, in which— (i)an individual voluntarily initiates contact with a first responder, such as a law enforcement officer, firefighter, or emergency medical services professional, for a treatment referral (without fear of arrest); and (ii)the first responder personally introduces the individual to a treatment provider (commonly known as a warm handoff); (B)active outreach, in which a law enforcement officer or other first responder— (i)identifies or seeks out individuals in need of substance use disorder treatment; and (ii)makes a warm handoff of such an individual to a treatment provider, who engages the individual in treatment; (C)naloxone plus, in which a law enforcement officer or other first responder engages an individual in treatment as part of an overdose response; (D)officer prevention referral, in which a law enforcement officer or other first responder initiates treatment engagement with an individual, but no criminal charges are filed against the individual; and (E)officer intervention referral, in which— (i)a law enforcement officer or other first responder initiates treatment engagement with an individual; and (ii) (I)criminal charges are filed against the individual and held in abeyance; or (II)a citation is issued to the individual. (4)As of the date of enactment of this Act, there are no national best practices or guidelines for law enforcement-assisted diversion and deflection programs. (b)Use of Byrne JAG funds for deflection and diversion programsSection 501 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152) is amended— (1)in subsection (a)(1)(E), by inserting before the period at the end the following: , including law enforcement-assisted deflection programs and law enforcement-assisted pre-arrest and pre-booking diversion programs (as those terms are defined in subsection (h)); and (2)by adding at the end the following:  (h)Law enforcement-Assisted deflection programs and law enforcement-Assisted pre-Arrest and pre-Booking diversion programs (1)DefinitionsIn this subsection: (A)Covered grantThe term covered grant means a grant for a deflection or diversion program awarded under subsection (a)(1)(E). (B)Deflection or diversion programThe term deflection or diversion program means a law enforcement-assisted deflection program or a law enforcement-assisted pre-arrest or pre-booking diversion, including programs where— (i)an individual voluntarily initiates contact with a first responder for a treatment referral without fear of arrest and receives a warm handoff to treatment; (ii)a law enforcement officer or other first responder identifies or seeks out individuals in need of substance use treatment and a warm handoff is made to a treatment provider, who engages them in treatment; (iii)a law enforcement officer or other first responder engages an individual in treatment as part of an overdose response;  (iv)a law enforcement officer or other first responder initiates treatment engagement, but no criminal charges are filed;  (v)a law enforcement officer or other first responder initiates treatment engagement; and/or (vi)charges are filed and held in abeyance or a citation is issued. (C)Law enforcement-assisted deflection programThe term law enforcement-assisted deflection program means a program under which a law enforcement officer, when encountering an individual who is not engaged in criminal activity but appears to have a substance use disorder or mental health disorder, instead of taking no action at the time of contact or taking action at a later time, attempts to connect the individual to substance use disorder treatment providers or mental health treatment providers— (i)without the use of coercion or fear of arrest; and (ii)using established pathways for connections to local, community-based treatment. (D)Law enforcement-assisted pre-arrest or pre-booking diversion programThe term law enforcement-assisted pre-arrest or pre-booking diversion program means a program— (i)under which a law enforcement officer, when encountering an individual who has committed an offense that is nonviolent and is not a crime against a person, and the primary cause of which appears to be based on a substance use disorder or the mental health disorder of the individual, instead of arresting the individual, or instead of booking the individual after having arrested the individual, attempts to connect the individual to substance use disorder treatment providers or mental health treatment providers— (I)without the use of coercion; and (II)using established pathways for connections to local, community-based treatment; (ii)under which, in the case of pre-arrest diversion, a law enforcement officer described in clause (i) may decide to— (I)issue a civil citation; or (II)take no action with respect to the offense for which the officer would otherwise have arrested the individual described in clause (i); and (iii)that may authorize a law enforcement officer to refer an individual to substance use disorder treatment providers or mental health treatment providers if the individual appears to have a substance use disorder or mental health disorder and the officer suspects the individual of chronic violations of law but lacks probable cause to arrest the individual (commonly known as a social contact referral). (2)Sense of Congress regarding deflection or diversion programsIt is the sense of Congress that a deflection or diversion program funded under this subpart should not exclude individuals who are chronically exposed to the criminal justice system. (3)Reports to Attorney GeneralNot later than 2 years after the date on which a State or unit of local government is awarded a covered grant, and each year thereafter until the date that is 1 year after the date on which the period of the covered grant ends, the State or unit of local government shall submit a report to the Attorney General that includes information relating to the deflection or diversion program carried out by the State or unit of local government, including information relating to— (A)the goals of the deflection or diversion program; (B)any evidence-based interventions carried out under the deflection or diversion program; (C)outcomes of the deflection or diversion program, which shall— (i)be reported in a manner that distinguishes the outcomes based on the categories of, with respect to the participants in the deflection or diversion program— (I)the race of the participants; and (II)the gender of the participants; and (ii)include information relating to the rate of reincarceration among participants in the deflection or diversion program, if available; and (D)expenditures under the deflection or diversion program.. (c)Technical assistance grant program (1)DefinitionsIn this subsection— (A)the term deflection or diversion program has the meaning given the term in subsection (h) of section 501 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152), as added by subsection (b); and (B)the terms State and unit of local government have the meanings given those terms in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251).  (2)Grant authorizedThe Attorney General shall award a single grant to an entity with significant experience in working with law enforcement agencies, community-based treatment providers, and other community-based human service providers to develop or administer both diversion and deflection programs, to promote and maximize the effectiveness and racial equity of deflection or diversion programs, in order to—  (A)help State and units of local government launch and expand deflection or diversion programs; (B)develop best practices for deflection or diversion teams, which shall include— (i)recommendations on community input and engagement in order to implement deflection or diversion programs as rapidly as possible and with regard to the particular needs of a community, including regular community meetings and other mechanisms for engagement with— (I)law enforcement agencies; (II)community-based treatment providers and other community-based human service providers; (III)the recovery community; and (IV)the community at-large; and (ii)the implementation of metrics to measure community satisfaction concerning the meaningful participation and interaction of the community with the deflection or diversion program and program stakeholders; (C)develop and publish a training and technical assistance tool kit for deflection or diversion for public education purposes; (D)disseminate uniform criteria and standards for the delivery of deflection or diversion program services; and (E)develop outcome measures that can be used to continuously inform and improve social, clinical, financial and racial equity outcomes. (3)TermThe term of the grant awarded under paragraph (2) shall be 5 years. (4)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General $30,000,000 for the grant under paragraph (2).  403.HousingSection 576 of the Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661 et seq.) is amended by striking subsections (a), (b), and (c) and inserting the following:  (a)Ineligibility of illegal drug users and alcohol abusersNotwithstanding any other provision of law, a public housing agency or an owner of federally assisted housing, as determined by the Secretary, may only prohibit admission to the program or admission to federally assisted housing for an individual whom the public housing agency or owner determines is illegally using a controlled substance or abusing alcohol if the agency or owner determines that the individual is using the controlled substance or abusing alcohol in a manner that interferes with the health or safety of other residents. (b)Authority To deny admission to criminal offenders (1)In generalExcept as provided in subsection (a), in addition to any other authority to screen applicants, and subject to paragraphs (2) and (3) of this subsection, a public housing agency or an owner of federally assisted housing may only prohibit admission to the program or to federally assisted housing for an individual based on criminal activity of the individual if the public housing agency or owner determines that the individual, during a reasonable time preceding the date on which the individual would otherwise be selected for admission, was convicted of a crime involving conduct that threatens the health or safety of other residents. (2)Exceptions and limitationsA conviction that has been vacated, a conviction the record of which has been sealed or expunged, or a conviction for a crime committed by an individual when the individual was less than 18 years of age, shall not be grounds for denial of admission under paragraph (1). (3)Admission policy (A)Factors to considerIn evaluating the criminal history of an individual under paragraph (1), a public housing agency or an owner of federally assisted housing shall consider— (i)whether an offense of which the individual was convicted bears a relationship to the safety and security of other residents; (ii)the level of violence, if any, of an offense of which the individual was convicted; (iii)the length of time since a conviction; (iv)the number of convictions; (v)if the individual is in recovery for a substance use disorder, whether the individual was under the influence of alcohol or illegal drugs at the time of an offense; and (vi)any rehabilitation efforts that the individual has undertaken since the time of a conviction, including completion of a substance use treatment program. (B)Written policyA public housing agency or an owner of federally assisted housing shall establish and make available to applicants a written admission policy that enumerates the specific factors, including the factors described in subparagraph (A), that will be considered when the public housing agency or owner evaluates the criminal history of an individual under paragraph (1).. 404.Veterans treatment courtsSection 2991 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10651) is amended— (1)in subsection (a)— (A)in paragraph (2)— (i)in the matter preceding subparagraph (A)— (I)by inserting , substance use disorder, after mental health; and (II)by inserting or adults or juveniles with substance use disorders after mentally ill adults or juveniles; (ii)in subparagraph (A), by inserting or substance use after mental health; and (iii)in subparagraph (B), by inserting or substance use after mental health; (B)in paragraph (4)— (i)in subparagraph (A), by inserting or substance use disorder after mental health; and (ii)in subparagraph (C), by inserting or offenders with substance use disorders after mentally ill offenders; (C)in paragraph (5)— (i)in the heading, by inserting or substance use disorder after Mental health; (ii)by striking mental health agency and inserting mental health or substance use agency; and (iii)by inserting , substance use services, after mental health services; (D)in paragraph (9)— (i)in subparagraph (A)— (I)in clause (i)— (aa)in subclause (I), by inserting , a substance use disorder, after a mental illness; and (bb)in subclause (II), by inserting , substance use disorder, after mental illness; and (II)in clause (ii)(II), by inserting or substance use after mental health; (E)by redesignating paragraph (11) as paragraph (12); and (F)by inserting after paragraph (10) the following:  (11)Substance use courtThe term substance use court means a judicial program that meets the requirements of part EE of this title.; (2)in subsection (b)— (A)in paragraph (2)— (i)in subparagraph (A), by inserting , substance use courts, after mental health courts; (ii)in subparagraph (B)— (I)by inserting mental health disorders, substance use disorders, or before co-occurring mental illness and substance use problems; and (II)by striking illnesses and inserting disorders, illnesses, or problems; (iii)in subparagraph (C)— (I)in the matter preceding clause (i)— (aa)by striking mental health agencies and inserting mental health or substance use agencies; and (bb)by striking and, where appropriate, and inserting or; and (II)in clause (i), by inserting , substance use disorders, after mental illness; and (iv)in subparagraph (D), by inserting or offender with a substance use disorder after mentally ill offender; and (B)in paragraph (5)— (i)in subparagraph (B)— (I)in clause (i)— (aa)by inserting or substance use court after mental health court; and (bb)by striking mental health agency and inserting mental health or substance use agency; and (II)in clause (ii), by striking and substance use services for individuals with co-occurring mental health and substance use disorders and inserting or substance use services; (ii)in subparagraph (C)— (I)in clause (i)(I), by inserting , substance use disorders, after mental illness; (II)in clause (ii)— (aa)in subclause (II), by inserting , substance use, after mental health,; (bb)in subclause (V), by striking mental health services and inserting mental health or substance use services; and (cc)in subclause (VI), by inserting or individuals with substance use disorders after mentally ill individuals; (iii)in subparagraph (D), by inserting or offenders with substance use disorders after mentally ill offenders; (iv)in subparagraph (E), by inserting or substance use disorders after mental illness; (v)in subparagraph (H), by striking and mental health and inserting , mental health, and substance use; and (vi)in subparagraph (I)— (I)in clause (i)— (aa)in the heading, by inserting , substance use courts, after Mental health courts; (bb)by inserting or substance use courts after mental health courts; and (cc)by inserting or part EE, as applicable, after part V; and (II)in clause (iv), by inserting or substance use after mental health; (3)in subsection (c)— (A)in paragraph (1), by inserting , offenders with substance use disorders, after mentally ill offenders; (B)in paragraph (2), by inserting  and offenders with substance use disorders after mentally ill offenders; and (C)in paragraph (3), by inserting or substance use courts after mental health courts; (4)in subsection (e)— (A)in paragraph (1), by inserting or substance use disorders after mental illness; and (B)in paragraph (4), by inserting or substance use disorders after mental illness; (5)in subsection (h)— (A)in the heading, by inserting and offenders with substance use disorders after mentally ill offenders; (B)in paragraph (1)— (i)in subparagraph (A), by inserting or substance use disorders after mental illnesses; (ii)in subparagraph (C), by inserting or offenders with substance use disorders after mentally ill offenders; (iii)in subparagraph (D)— (I)by inserting or substance use after mental health; and (II)by inserting or offenders with substance use disorders after mentally ill offenders; (iv)in subparagraph (E), by inserting or substance use disorders after mental illnesses; and (v)in subparagraph (F), by inserting , substance use disorders, after mental health disorders; and (C)in paragraph (2), by inserting or substance use disorders after mental illnesses; (6)in subsection (i)(2)— (A)in subparagraph (B)— (i)by redesignating clauses (i), (ii), and (iii) as subclauses (I), (II), and (III), and adjusting the margins accordingly; (ii)in the matter preceding subclause (I), as so redesignated, by striking shall give priority to applications that— and inserting the following: shall give priority to— (i)applications that—; and (iii)by striking the period at the end and inserting the following: ; and (ii)applications to establish or expand veterans treatment court programs that— (I)allow participation by a veteran receiving any type of medication-assisted treatment that involves the use of any drug or combination of drugs that have been approved under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) for the treatment of an opioid use disorder;  (II)follow the Adult Drug Court Best Practice Standards published by the National Association of Drug Court Professionals; and (III)provide culturally competent (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)) services.; and (B)by adding at the end the following:  (C)Disclosure and reporting requirements (i)Requirements for veterans treatment court program granteesAn applicant that receives a grant under this subsection to establish or expand a veterans treatment court program shall— (I)disclose to the Attorney General any contract or relationship between the applicant and a local treatment provider; (II)track and report to the Attorney General the number of referrals to local treatment providers provided by the program; and (III)track and report to the Attorney General, with respect to each participant in the program— (aa)each charge brought against the participant; (bb)the demographics of the participant; and (cc)the outcome of the participant's case. (ii)Attorney General reportThe Attorney General shall periodically submit to Congress a report containing the information reported to the Attorney General under clause (i). (D)Sense of Congress regarding veterans treatment court programsIt is the sense of Congress that a veterans treatment court program that receives funding from a grant under this subsection should not exclude individuals who are chronically exposed to the criminal justice system.; (7)in subsection (j)— (A)in paragraph (1), by inserting or substance use disorders after mental illness; and (B)in paragraph (2)(A), by inserting or substance use disorders after mental illnesses; (8)in subsection (k)(3)(A)(i)(I)(aa), by inserting  or substance use disorders after mental illnesses; (9)in subsection (l)— (A)in paragraph (1)(B)(ii), by inserting or substance use disorder after mental illness each place that term appears; and (B)in paragraph (2)— (i)in subparagraph (C)(iii), by inserting or substance use after mental health; and (ii)in subparagraph (D), by striking mental health or and inserting mental health disorders, substance use disorders, or; and (10)in subsection (o)(3)— (A)by striking Limitation and inserting Veterans; (B)by striking Not more than and inserting the following:  (A)LimitationNot more than; (C)in subparagraph (A), as so designated, by striking this section and inserting paragraph (1); and (D)by adding at the end the following:  (B)Additional fundingIn addition to the amounts authorized under paragraph (1), there are authorized to be appropriated to the Department of Justice to carry out subsection (i) $20,000,000 for each of fiscal years 2021 through 2026..  